DETAILED ACTION
Applicant’s amendment and arguments filed August 16, 2022 is acknowledged.
Claims 1, 5, 8, and 15 have been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (hereinafter Duan) (U.S. Patent Application Publication # 2019/0261233 A1) in view of Vega et al. (hereinafter Vega) (U.S. Patent Application Publication # 2020/0295580 A1), and further in view of Chu et al. (hereinafter Chu) (U.S. Patent Application Publication # 2015/0201372 A1).
Regarding claims 1, 8, and 15, Duan teaches and discloses an apparatus and method comprising: obtaining a first connectivity request for a first network connection between a user equipment and a first network ([0121]-[0123]; “…terminal sends a first request message to the first access network device…”; teaches a first request message for a first network connection between a terminal and first network); 
selecting a control plane serving gateway node for the first network connection, configured to support a second network connection between the user equipment and a second network that is different from the first network ([0117]; [0187]; [0269]; “…the MME selects the second session management device…namely, a packet data network gateway (Packet Data Network Gateway, PDN GW) and a serving gateway (Serving Gateway, S-GW)…”; teaches selecting a serving gateway configured to support a connection to a second network);
obtaining a second connectivity request for the second network connection; and establishing the second network connection ([0132]-[0136]; “…the second request message carries the second network slice information and is used for the terminal to request to register with or be handed over to the second network…”; teaches a second request message for establishing a network connection with a second network). 
However, Duan may not expressly disclose selecting a control plane serving gateway node for the first network connection, wherein the control plane serving gateway node is co-located with a control plane packet data network gateway node configured to support a second network connection between the user equipment and a second network that is different from the first network; and establishing the second network connection with the control plane serving gateway node and the control plane packet data network gateway node.
Nonetheless, in the same field of endeavor, Vega teaches and suggests wherein the control plane serving gateway node is co-located with a control plane packet data network gateway node ([0127]; [0145]; the SGW-C and PGW-C are collocated; figures 3 and 6) configured to support a second network connection between the user equipment (UE; figures 3 and 6) and a second network (5G network; figures 3 and 6) and establishing the second network connection with the control plane serving gateway node and the control plane packet data network gateway node (figures 3 and 6; [0013]; [0020]; [0092]; [0145]; teaches the GW-C (SGW-C/PGW-C) is configured to establishing a second network connection with a second network, such as a 5G network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an SGW-C/PGW-C is configured to establishing a second network connection with a second network, such as a 5G network, as taught by Vega with apparatus and method as disclosed by Duan for the purpose of managing communication between multiple RATs, as suggested by Vega.
However, Duan, as modified by Vega, may not expressly disclose determining that a time to live associated with the control plane packet data network gateway node has no expired; and in response to determining that the time to live has not expired, establishing the second network connection.
Nonetheless, in the same field of endeavor, Chu teaches and suggests determining that a time to live (TTL/heartbeat) associated with the control plane packet data network gateway node (PN GW) has no expired; and in response to determining that the time to live has not expired, establishing the second network connection ([0201]; [0202]; teaches a TTL/heartbeat associated with a PN GW used to determine if a PN GW is available or disconnected in order to establish a connection, where the PN GW is determined to be disconnected if the TTL/heartbeat has passed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a TTL/heartbeat associated with a PN GW used to determine if a PN GW is available or disconnected in order to establish a connection as taught by Chu with apparatus and method for establishing a second connection with a second network via a gateway as disclosed by Duan, as modified by Vega, for the purpose of determining the availability of a gateway in order to establish a connection, as suggested by Chu.

Regarding claims 6, 13, and 20, Duan, as modified by Vega and Chu, further teaches and suggests obtaining a user equipment usage type information element indicating that a particular control plane serving gateway node should be selected that is co-located with a particular control plane packet data network gateway node configured to support the second network connection, wherein selecting the control plane serving gateway node includes selecting the control plane serving gateway node in response to obtaining the user equipment usage type information element ([0222]; [0225]; [0348]; teaches obtaining UE Usage Type). 

Regarding claims 7 and 14, Duan, as modified by Vega and Chu, further teaches and suggests wherein the first network is an internet protocol multimedia subsystem core network, and the second network is a packet data network (figures 3A-C; [0010]; [0115]). 

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (hereinafter Duan) (U.S. Patent Application Publication # 2019/0261233 A1) in view of Vega et al. (hereinafter Vega) (U.S. Patent Application Publication # 2020/0295580 A1) and Chu et al. (hereinafter Chu) (U.S. Patent Application Publication # 2015/0201372 A1), and further in view of Tao et al. (hereinafter Tao) (U.S. Patent Application Publication # 2022/0141747 A1).
Regarding claim 2, 9, and 16, Duan, as modified by Vega and Chu, discloses the claimed invention, but may not expressly disclose wherein the control plane serving gateway node and the control plane packet data network gateway node are co-located with a session management function node. 
Nonetheless, in the same field of endeavor, Tao further teaches and suggests wherein the control plane serving gateway node and the control plane packet data network gateway node are co-located with a session management function node ([0113]; [0177]; teaches 5G gateway integrates an SMF, PGW, and SGW).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 5G gateway integrates an SMF, PGW, and SGW as taught by Tao with apparatus and method for establishing a second connection with a second network via a gateway as disclosed by Duan, as modified by Vega and Chu, for the purpose of providing the network functionality in order to establish a connection, as suggested by Tao.

Regarding claims 3, 10, and 17, Duan, as modified by Vega, Chu, and Tao, discloses the claimed invention, but may not expressly disclose wherein one or more of the control plane serving gateway node, the control plane packet data network gateway node, or the session management function node are configured to communicate with a co-located user plane serving gateway node, user plane packet data network gateway node, and user plane function node via a concatenated Sxa and N4 interface. 
Nonetheless, Vega further teaches and suggests wherein one or more of the control plane serving gateway node, the control plane packet data network gateway node, or the session management function node are configured to communicate with a co-located user plane serving gateway node, user plane packet data network gateway node, and user plane function node via a concatenated Sxa and N4 interface ([0035]; [0097]; [0103]; Sx/N4 interface).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (hereinafter Duan) (U.S. Patent Application Publication # 2019/0261233 A1) in view of Vega et al. (hereinafter Vega) (U.S. Patent Application Publication # 2020/0295580 A1) and Chu et al. (hereinafter Chu) (U.S. Patent Application Publication # 2015/0201372 A1), and further in view of Kuroda et al. (hereinafter Kuroda) (U.S. Patent Application Publication # 2021/0227595 A1).
Regarding claims 4, 11, and 18, Duan, as modified by Vega and Chu, discloses the claimed invention, but may not expressly disclose providing a query for a plurality of identifiers of candidate control plane serving gateway nodes; and obtaining the plurality of identifiers including an identifier of the control plane serving gateway node and an indication that the control plane serving gateway node is co-located with the control plane packet data network gateway node, and wherein selecting the control plane serving gateway node includes selecting the control plane serving gateway node from the candidate control plane serving gateway nodes based on the indication. 
Nonetheless, in the same field of endeavor, Kuroda teaches and suggests providing a query for a plurality of identifiers of candidate control plane serving gateway nodes; and obtaining the plurality of identifiers including an identifier of the control plane serving gateway node and an indication that the control plane serving gateway node is co-located with the control plane packet data network gateway node, and wherein selecting the control plane serving gateway node includes selecting the control plane serving gateway node from the candidate control plane serving gateway nodes based on the indication ([0033]; [0069]; teaches a query for obtaining a plurality of identification/address information of SGW-C for identifying and selecting the gateway for establishing the network connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a query for obtaining a plurality of identification/address information of SGW-C for identifying and selecting the gateway for establishing the network connection as taught by Kuroda with apparatus and method for establishing a second connection with a second network via a gateway as disclosed by Duan, as modified by Vega and Chu, for the purpose of determining and providing identification information for the gateway in order to establish a connection, as suggested by Kuroda.



Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed August 16, 2022, have been considered but are moot because, upon further consideration, a new ground(s) of rejection is made in view of Vega et al. (U.S. Patent Application Publication # 2020/0295580 A1) and Chu et al. (U.S. Patent Application Publication # 2015/0201372 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 12, 2022